OPINION — AG — (1) THE STATE EXAMINER AND INSPECTOR IS AUTHORIZED TO APPOINT DEPUTIES IN ADDITION TO THOSE SET OUT IN SENATE BILL NO. 67, 29TH LEGISLATURE, FOR THE PURPOSE OF AUDIT OF CITIES OR TOWNS PURSUANT TO 74 Ohio St. 1961 212 [74-212] (2) THE EXAMINER AND INSPECTOR IS NOT AUTHORIZED TO FIX THE COMPENSATION AND TRAVEL EXPENSE OF SUCH ADDITIONAL DEPUTIES WITHOUT REGARD TO THE SALARIES FIXED IN SAID SENATE BILL NO. 67 FOR REGULAR DEPUTIES, AND THE RATE OF TRAVEL EXPENSES ARE SET FORTH IN 74 Ohio St. 1961 500.1-500.14 [74-500.1] — [74-500.14]; THAT THE SALARIES FOR SUCH ADDITIONAL DEPUTIES MUST BE WITHIN THE LIMITS PRESCRIBED FOR REGULAR DEPUTIES IN SAID SENATE BILL NO. 67 AND THE MILEAGE AND PER DIEM EXPENSES AS FIXED IN 74 Ohio St. 1961, 500.1-500.14 [74-500.1] — [74-500.14] CITE: 69 Ohio St. 1961 89 [69-89] (HARVEY CODY)